Citation Nr: 1225037	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-32 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from August 1991 to June 1996, and from January 2003 to March 2004.  He was awarded the Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran engaged in combat with the enemy.

3.  The Veteran was exposed to loud sounds in service.

4.  Symptoms of tinnitus were chronic in service.

5.  Symptoms of tinnitus were continuous after service.

6.  Tinnitus is related to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred during wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting service connection for tinnitus, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The RO indicated that not all of the Veteran's service treatment records could be located.  In these circumstances, when a Veteran's service treatment records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  As noted above, as the claim is being granted, there is no prejudice to the Veteran stemming from incomplete service treatment records.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (CAVC) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469(1994); 38 C.F.R. 
§ 3.159(a)(2).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The service personnel records reveal an award of the Combat Infantryman Badge, and the RO has acknowledged the Veteran's engagement in combat.  The Board therefore finds that the combat rule is applicable in this case.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection for Tinnitus

The Veteran asserts that he sustained acoustic trauma during combat service, and that he had onset of chronic tinnitus symptoms in service and has experienced those symptoms continuously after service.  As noted above, the Veteran's account of having experienced chronic symptoms of tinnitus in service is deemed to be true based on his combat service despite the absence of service treatment records.  A note on a February 1994 audiogram confirms that the Veteran was routinely exposed to hazardous noise.  

Regarding continuity of symptomatology, the Veteran reported during a July 2007 VA rehab medicine consultation that he had experienced constant high-pitched tinnitus since his Iraq deployment.  At a VA examination in August 2007, the Veteran reported constant tinnitus which began following a year-long tour of duty in Iraq.  The Veteran reported to a VA examiner in August 2008 that he had experienced constant ringing in the ears since 2003.  

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In addition, the CAVC has held that lay statements and testimony regarding continuity of symptomatology of tinnitus is generally competent.  Charles v. Principi, 16 Vet. App. 370 (2002).  Here, there is nothing to contradict the Veteran's consistent account as to continuous symptoms of tinnitus, and the Board finds his account to be credible.  

Regarding nexus, the Board notes that there are conflicting medical opinions of record.  The August 2008 VA examiner found that tinnitus was less likely as not related to service noise exposure.  The examiner reasoned that tinnitus due to noise exposure is typically accompanied by high-frequency hearing loss, which the Veteran was found not to have.  The Veteran's private audiologist provided an opinion in May 2008.  She found that the Veteran's report of tinnitus is consistent with his documented hearing loss, which is consistent with his military noise exposure.  The RO obtained another VA opinion in April 2009.  The examiner cited to a treatise for the proposition that only seldom does noise cause a permanent tinnitus without also causing hearing loss.  The examiner found that, as the Veteran's hearing was within normal limits per VA standards in 2007 and 2008 as well as during the April 2009 examination, the Veteran's tinnitus was less likely as not caused by or a result of a hearing loss etiology or military noise exposure.  

It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 38 U.S.C. § 7104(d)(1).  

The VA opinions are generally based on what is found to be a lack of high-frequency hearing loss; however, the VA opinions are explicitly couched in terms of the level of hearing loss necessary to constitute a disability for VA purposes.  VA regulations provide that, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thus, in VA terms, the definition of hearing loss or hearing impairment is not the same as the definition of a hearing loss disability.  Moreover, VA regulations look at all of the frequencies together in determining whether there is a disability.  In other words, simply because an individual's hearing loss does not meet VA requirements as a disability, does not mean that there is no hearing loss present at a particular frequency.  Indeed, both VA examiners reported pure tone thresholds of 20 dB bilaterally at 4000 Hz.  The Board is certainly not competent to state whether this represents sufficient high-frequency decibel loss to be consistent with tinnitus; however neither VA examiner commented on the fact that there was at least some level of hearing impairment in the upper frequencies.  They simply rested their opinions on the fact that VA does not consider the Veteran's overall level of hearing impairment to be a disability.  In the Board's view, this undermines the persuasiveness of the VA opinions.  

In contrast, the private audiologist centered her focus on the high frequencies, finding a noticeable hearing loss, including mild to moderate sensorineural hearing loss at 4000 Hz in the right ear and at 3000 Hz in the left ear.  She found that this level of high-frequency hearing loss was consistent with onset of tinnitus.  From a logical standpoint, this opinion appears more focused on the question at hand.  

The Board further notes that the focus of the VA examiners on associations with high-frequency hearing loss misses the fact that the Veteran has reported that his tinnitus started in service.  Assuming that there may be other causes of tinnitus in addition to noise exposure, this in-service onset of symptoms should have been addressed by the VA examiners, but was not.  

The Board finds that this is a case where the evidence for and against the question of nexus is in relative equipoise.  Accordingly, all reasonable doubt regarding nexus must be resolved in the Veteran's favor.  As the evidence substantiates a current disability of tinnitus that is related to the Veteran's service, the Board finds that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


